          Case 1:20-cr-00045-NONE-SKO Document 31 Filed 04/13/21 Page 1 of 6

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00045-SKO-NONE
11
                                   Plaintiff,            STIPULATION REGARDING DISCLOSURE
12                                                       OF SENSITIVE MATERIAL AND PERSONAL
                            v.                           IDENTIFICATION INFORMATION
13
     HEATHER STANLEY,
14
                                  Defendant.
15

16
            Plaintiff United States of America, by and through its counsel of record, the United States
17
     Attorney for the Eastern District of California, and defendant HEATHER STANLEY (“defendant”), by
18
     and through her counsel of record, David Torres, hereby file this Stipulation Regarding Disclosure of
19
     Sensitive Materials and Personal Identification Information.
20
            1.      The government possesses, or may come to possess, recordings, documents, reports, or
21
     other materials the disclosure of which may ordinarily be required by the government’s Rule 16, Jencks
22
     Act, or Brady obligations, but the dissemination of which could pose a serious risk to certain defendants,
23
     witnesses, or the confidentiality of an ongoing investigation (the “Sensitive Materials”).
24
            2.      The government will mark all Sensitive Materials with the following stamp or
25
     inscription: “PROTECTIVE ORDER”
26
            3.      If the government distributes any document, compact disk, or other material bearing the
27
     above label, defense counsel and defendant agree to the following as to such material:
28

                                                          1
30
          Case 1:20-cr-00045-NONE-SKO Document 31 Filed 04/13/21 Page 2 of 6

 1                    a.     Defense counsel shall not distribute Sensitive Materials to anyone other than his

 2 own legal staff (including paralegal assistants, legal secretaries, defense investigators, and lawyer-

 3 associates);

 4                    b.     Defense counsel shall not allow anyone other than himself and his legal staff to

 5 possess, or maintain possession of, any Sensitive Materials;

 6                    c.     Defense counsel or his legal staff may show defendant Sensitive Materials, but

 7 may not allow defendant to possess Sensitive Materials other than in the presence of defense counsel or

 8 his legal staff;

 9                    d.     Defendant shall not distribute the Sensitive Materials to anyone;

10                    e.     Defense counsel and defendant may not disclose the contents of any Sensitive

11 Materials publicly, including in any court filing, without first conferring with government counsel and,

12 in any event, shall file any Sensitive Materials under seal.

13          4.        The parties agree to confer before filing any motions regarding the government's

14 disclosure (or lack of disclosure) of Sensitive Materials.

15          5.        The evidence in this matter also includes personal identification information for others,

16 including but not limited to names, addresses, dates of birth, social security numbers, and bank account

17 numbers (collectively “personal information”).

18          6.        This personal information is found throughout the discovery in this case, which includes,

19 among other records, thousands of pages of records from banks, other financial institutions, businesses

20 and law enforcement agencies.

21          7.        The parties stipulate, and request the Court to order, that only defense counsel, defense

22 counsel’s agents, and the defendant may review the unredacted personal information contained in the

23 discovery, and that defense counsel, defense counsel’s agents and the defendant may only use the

24 unredacted personal information or any portion thereof for the specific purpose of preparing or

25 presenting a defense in this matter and for no other purpose.

26          8.        The parties further stipulate, and request the Court to order, that only defense counsel and

27 defense counsel’s agents may make copies of any discovery containing unredacted personal information;

28 and that the defendant may make copies for her own use only of any discovery containing unredacted

                                                           2
30
          Case 1:20-cr-00045-NONE-SKO Document 31 Filed 04/13/21 Page 3 of 6

 1 personal information that has been provided to her by her defense counsel or her defense counsel’s

 2 agents, and may not release any such copies to any third party.

 3          9.      The parties further stipulate and request the Court to make its Order applicable to

 4 unredacted personal information contained in all of the discovery produced in this case, including any

 5 discovery produced after entry of its Order.

 6          10.     At the conclusion of this matter, defense counsel will collect and destroy any and all

 7 copies of documents and portions thereof containing the personal information that defense counsel

 8 possesses and/or has distributed to his agents and/or the defendant, except a copy set as necessary to

 9 maintain in defense counsel’s case file.

10          11.     Accordingly, the parties respectfully request that the Court adopt, and agree to be bound

11 by, the corresponding protective order.

12          12.     By signing this stipulation, the parties agree to be bound by the above terms, and those of

13 the accompanying proposed order, before and after the Court executes and enters that order.

14          13.     By signing this stipulation, counsel for defendant represents that he has discussed the

15 contents of this stipulation and proposed order with defendant, and that defendant has no objection to

16 this stipulation and the relief requested in the proposed order.

17          .

18

19    Dated: April 13, 2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
20

21                                                    By: /s/ ANGELA L. SCOTT
                                                          ANGELA L. SCOTT
22                                                        Assistant United States Attorney
23

24
     Dated: April 12, 2021                                _/s/ per email authorization__
25                                                        DAVID A. TORRES
                                                          Attorney for Defendant
26                                                        HEATHER STANLEY
27

28

                                                         3
30
          Case 1:20-cr-00045-NONE-SKO Document 31 Filed 04/13/21 Page 4 of 6

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO.
11
                                   Plaintiff,            ORDER REGARDING
12                                                       GOVERNMENT'S DISCLOSURE OF SENSITIVE
                            v.                           MATERIALS AND PERSONAL
13                                                       IDENTIFICATION INFORMATION
     HEATHER STANLEY,
14
                                  Defendant.
15

16
            The Court has received and considered the jointly-filed Stipulation Regarding Disclosure of
17
     Sensitive Materials and Personal Identifying Information between Plaintiff United States of America, by
18
     and through its counsel of record, the United States Attorney for the Eastern District of California, and
19
     defendant HEATHER STANLEY, by and through his counsel of record, David A. Torres.
20
            Good cause showing, IT IS HEREBY ORDERED THAT:
21
            1.      The government will identify the discovery materials in this case the disclosure of which
22
     could jeopardize the safety of witnesses or other persons or affect the confidentiality of ongoing
23
     investigations (the “Sensitive Materials”).
24
            2.      The government will mark all Sensitive Materials with the following stamp or
25
     inscription: “PROTECTIVE ORDER”
26
            3.      If the government distributes any document, compact disk, or other material bearing the
27
     above label, defense counsel and defendant agree to the following as to such material:
28

                                                          4
30
          Case 1:20-cr-00045-NONE-SKO Document 31 Filed 04/13/21 Page 5 of 6

 1                    a.     Defense counsel shall not distribute Sensitive Materials to anyone other than his

 2 own legal staff (including paralegal assistants, legal secretaries, defense investigators, and lawyer-

 3 associates);

 4                    b.     Defense counsel shall not allow anyone other than himself and his legal staff to

 5 possess, or maintain possession of, any Sensitive Materials;

 6                    c.     Defense counsel or his legal staff may show defendant Sensitive Materials, but

 7 may not allow defendant to possess Sensitive Materials other than in the presence of defense counsel or

 8 his legal staff;

 9                    d.     Defendant shall not distribute the sensitive materials to anyone;

10                    e.     Defense counsel and defendant may not disclose the contents of any Sensitive

11 Materials publicly, including in any court filing, without first meeting and conferring with government

12 counsel, and, in any event, shall file any Sensitive Materials under seal.

13          4.        The parties must confer before filing any motions regarding the government’s disclosure

14 (or lack of disclosure) of Sensitive Materials.

15          5.        The evidence in this matter also includes personal identification information for others,

16 including but not limited to names, addresses, dates of birth, social security numbers and bank account

17 numbers (collectively “personal information”).

18          6.        This personal information is found throughout the discovery in this case, which includes,

19 among other records, thousands of pages of records from banks, other financial institutions, businesses

20 and police departments.

21          7.        Only defense counsel, defense counsel’s agents, and the defendant may review the

22 unredacted personal information contained in the discovery. Defense counsel, defense counsel’s agents

23 and defendant may only use the unredacted personal information or any portion thereof for the specific

24 purpose of preparing or presenting a defense in this matter and for no other purpose.

25          8.        Only defense counsel and defense counsel’s agents may make copies of any discovery

26 containing unredacted personal information; the defendant may make copies for her own use only of any
27 discovery containing unredacted personal information that has been provided to her by her defense

28 counsel or her defense counsel’s agents, and may not release any such copies to any third party.

                                                           5
30
          Case 1:20-cr-00045-NONE-SKO Document 31 Filed 04/13/21 Page 6 of 6

 1          9.      At the conclusion of this matter, defense counsel will collect and destroy any and all

 2 copies of documents and portions thereof containing the personal information that defense counsel

 3 possesses and/or has made and distributed to his agents and/or defendant, except a copy set as necessary

 4 to maintain in defense counsel’s case file.

 5          10.     This Order shall apply to unredacted personal information contained in all discovery

 6 produced in this case, including any discovery produced after entry of this Order.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        April 13, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         6
30
